Citation Nr: 0301454	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02 03 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

The issue currently on appeal comes to the Board of 
Veterans' Appeals (Board) from a July 2000 rating decision 
by the Department of Veterans Affairs (VA) Atlanta, 
Georgia, Regional Office (RO) that denied direct service 
connection for a neck disorder.  The Board had denied 
service connection for a neck disorder claimed as 
secondary to his service-connected right shoulder 
disability in November 1998.  In that decision, the Board 
pointed out that the veteran appeared to be claiming 
direct service connection for a neck condition, and this 
issue was referred back to the RO for appropriate action.  
The RO subsequently denied the claim on the basis that the 
veteran had not submitted new and material evidence to 
reopen a claim for service connection for a neck condition 
as such a claim had been previously denied by the RO in 
August 1992.  The veteran had however filed a notice of 
disagreement with 1992 RO decision and that rating 
decision has not become final.  This decision addresses 
direct service connection for a neck condition on a de 
novo basis.  


FINDING OF FACT

The veteran's neck disorder is not of service origin.


CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by 
active service nor was degenerative arthritis of the 
cervical spine be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran's service medical records are negative for any 
complaints or findings relative to the cervical spine.  In 
December 1966 he injured his right shoulder playing 
football.  X-rays were negative.  From December 1966 to 
May 1967 he was seen onseveral occassions for right 
shoulder complaints.  No reference was made to any neck 
problems.  In May 1967 he had complaints of residual 
tenderness in the right deltoid area.  The impression was 
old posterior deltoid area muscle strain with minimal 
residual symptoms.  In December 1967 it was noted that 
that he had had a history of repeated sprains for one 
year.  He was referred for orthopedic consultation, and 
the impression reportedly was muscle strain.  His November 
1967 examination for service separation noted no pertinent 
complaints, and the spine was clinically evaluated as 
normal.  

In October 1970 the veteran filed a claim for service 
connection for a right shoulder disability; he made no 
mention of a neck disorder.

On a November 1970 VA orthopedic examination, there were 
no complaints or findings relative to a neck disorder.

In January 1971 the RO granted service connection for a 
right shoulder disability, characterized as "injury, with 
tear to long head of biceps, right shoulder."  This 
condition has been evaluated as 10 percent disabling since 
that time.

In April 1992 the veteran filed a claim for service 
connection for a neck condition.  With his claim, he 
submitted a March 1992 letter from his private physician 
who rendered an opinion that it was possible that the 
severe arthritis and disc herniation of the cervical spine 
was related to the inservice injury.  The veteran also 
submitted December 1991 private treatment report showing 
that he complained of bilateral shoulder pain which 
radiated from his neck.  The clinical history showed that 
he had been welding several days ago when the symptoms 
began.  When seen in January 1992 the impression was rule 
out disc disease.  Also received was a January 1992 
private hospital report.  The clinical history that showed 
he had right shoulder and arm pain which began four or 
five weeks earlier.  A MRI showed a C^-C7 herniation.  
While hospitalized he underwent an anterior cervical 
diskectomy and fusion at C6-7.  The report contains no 
reference to an inservice injury.

A June 1992 VA orthopedic examination showed the veteran 
reported that he injured his right shoulder during his 
period of service, and that he was treated for his right 
upper extremity injury as well as his neck.  He reported 
persistent and progressive pain in his right shoulder and 
neck over several years following service.  The diagnosis 
was status post fusion of the cervical spine by history 
and arthralgia of the right shoulder.  Other VA and 
private medical records show treatment for his neck 
condition, all are subsequent to the December 1991 
notation of neck pain.

A March 1994 VA orthopedic report notes by way of medical 
history that the veteran underwent disk surgery in his 
neck in January 1992.  The doctor further stated that by 
history, the doctors felt the neck injury had probably 
occurred at the time of the shoulder injury in service.  
In pertinent part, the diagnosis was status post cervical 
spine disk surgery with fusion in January 1992.

A January 1997 VA CAT scan of the veteran's cervical spine 
included diagnoses of mild spondylosis with osteophytes of 
the cervical spine.

On a VA spine examination in April 1998 the veteran's 
claims file was reviewed by the examining physician.  
Regarding the veteran's neck, the report noted that the 
veteran reported spraining it at the same time he suffered 
his right shoulder injury in service.  Examination showed 
limitation of motion and tenderness in the cervical spine.  
Previous X-rays of record were noted to have been reviewed 
by the examiner.  The diagnoses included cervical 
spondylosis with previous radiculopathy, status post C6 
and 7 cervical fusion with good result for his 
radiculopathy.  Some degenerative changes regarding the 
cervical spine were also noted, which the examiner stated 
were not unexpected for someone 51 years of age.  The 
examiner opined that the veteran's neck condition was in 
no way related to the veteran's shoulder injury sustained 
while in the service.

In July 2002 a fellow soldier of the veteran reported that 
he witnessed the veteran's football injury in service, and 
recalled that the veteran injured his neck and shoulder.

II.  Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

First, with respect to the VA's duty to notify the veteran 
of information and evidence needed to substantiate and 
complete an application to reopen a claim for service 
connection.  This information is substantively the same as 
the information necessary for a claim for service 
connection, and in a December 1998 letter the RO 
specifically informed the veteran of the of the type of 
evidence necessary to substantiate a claim for service 
connection.  The record shows that the veteran was 
informed in August 1999 correspondence that the VA would 
provide assistance if he were having trouble getting any 
evidence.  Furthermore the veteran has been provided VA 
forms (VA Form 21-4142) that provide for authorization for 
release of medical records relative to his private medical 
treatment and has used such forms to VA the RO obtain 
requested private medical records.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)).  The record shows that the 
veteran has identified medical records that he deemed 
pertinent to his claim, and the VA has obtained all such 
records.  The Board concludes that the requirements of the 
VCAA have been satisfied and, therefore, a decision on the 
merits at this time does not violate the VCAA or prejudice 
the veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection will be rebuttably presumed 
for certain chronic diseases, including arthritis, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In this case the veteran's service medical records contain 
medical findings relative to his right shoulder injury.  
Significantly no mention was made of any neck pathology at 
the time of the right shoulder injury.  Additionally the 
separation examination showed no pertinent pathology.  
Furthermore, the first clinical indication of any neck 
problems was December 1991, more than 22 years after 
service.  A private doctor in March 1992 stated it was 
possible that the veteran's neck disorders were related to 
the inservice injury.  This opinion is based on the lay 
history reported by the veteran as the statement does not 
indicate that the veteran's service medical records were 
reviewed.  Also, based on the language used by the 
physician the Board finds that the opinion is speculative.  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence' . . ." Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).

By the same token it is clear that the 1994 VA orthopedic 
report's notation by way of medical history that the 
doctors had felt the neck injury had probably occurred at 
the time of the shoulder injury in service was another 
recitation of history as reported by the veteran or a 
reiteration of history reported an earlier doctor.  

The Board notes that the veteran attributes his current 
neck condition to the injury in service when he was 
treated for his right shoulder, and a fellow soldier 
recalled witnessing the inservice football and that the 
veteran injured his neck and shoulder.  Lay statements and 
testimony are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render 
an opinion. Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The evidence does not show that the veteran possesses 
medical expertise and it is not contended otherwise.

Also, a VA examiner in April 1998 indicated that the 
degenerative changes in the cervical spine were not 
unexpected for someone of the veteran's age, and stated 
that the veteran's neck condition was in no way related to 
the veteran's shoulder injury sustained while in the 
service.  This opinion was based on a review of the 
veteran adjudication claims folder and is consistent with 
the record, which shows no mention of any neck pathology 
at any time prior to December 1991, more than 22 years 
after the right shoulder injury in service.

Accordingly the Board finds that the preponderance of the 
evidence is against the claim.  Thus, service connection 
for the neck disability is not warranted.  


ORDER

Service connection for a neck disability is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

